Exhibit 10.3

SEPARATION AGREEMENT

THIS SEPARATION AGREEMENT, dated as of July 25, 2017, is by and between
CELLECTIS S.A., a French société anonyme (“Cellectis”) and CALYXT, INC., a
Delaware corporation (the “Company” and each of Cellectis and the Company, a
“Party” and, together, the “Parties”). Capitalized terms used herein shall have
the respective meanings assigned to them in Article 1 hereof.

R E C I T A L S

WHEREAS, Cellectis is the owner of all of the issued and outstanding Common
Stock of the Company prior to the proposed initial public offering by the
Company; and

WHEREAS, the Parties wish to set forth certain agreements that will govern
certain matters between them following the Effective Date.

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained in this Agreement, the Parties, intending to be legally
bound, hereby agree as follows:

ARTICLE 1

DEFINITIONS

Section 1.01. Certain Definitions. For the purpose of this Agreement the
following terms shall have the following meanings:

“Action” means any demand, action, suit, countersuit, arbitration, inquiry,
proceeding or investigation by or before any Governmental Authority or any
federal, state, local, foreign or international arbitration or mediation
tribunal.

“Affiliate” of any Person means a Person that, directly or indirectly, controls,
is controlled by, or is under common control with such Person provided, however,
that, for purposes of this Agreement, the Company shall not be considered an
Affiliate of any of Cellectis and its Subsidiaries other than the Company, and
each of Cellectis and its Subsidiaries other than the Company shall not be
considered an Affiliate of the Company. As used herein, “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such entity, whether through
ownership of voting securities or other interests, by contract or otherwise. For
purposes of this definition, “controlling,” “controlled by,” and “under common
control with” have correlative meanings.

“Agreement” means this Separation Agreement, including all of the schedules
hereto.

“Ancillary Agreements” means, collectively, the Shareholders Agreement, the
Management Services Agreement, the License Agreement and other agreements
related thereto.



--------------------------------------------------------------------------------

“Annual Financial Statements” has the meaning set forth in Section 7.01(e).

“Applicable Period” has the meaning set forth in Section 7.02.

“Business Day” means any day other than a Saturday, Sunday or a day on which
banking institutions are authorized or obligated by Law to be closed in New
York, New York or Paris, France.

“Cellectis” has the meaning set forth in the preamble hereto.

“Cellectis Accounts” has the meaning set forth in Section 3.02(a).

“Cellectis Annual Statements” has the meaning set forth in Section 7.01(e).

“Cellectis Auditors” has the meaning set forth in Section 7.02(b).

“Cellectis Books and Records” means originals or true and complete copies
thereof, including electronic copies (if available) of (a) minute books,
corporate charters and bylaws or comparable constitutive documents, records of
share issuances and related corporate records, of the Cellectis Group and
(b) all books and records relating to (i) Cellectis employees, (ii) the purchase
of materials, supplies and services for the Cellectis Business and (ii) dealings
with customers of the Cellectis Business.

“Cellectis Business” means any business or operations of the Cellectis Group
(whether conducted independently or in association with one or more third
parties through a partnership, joint venture or other contractual arrangement or
mutual enterprise) other than the Company Business.

“Cellectis Group” means Cellectis and each other Person that either (x) is
controlled directly or indirectly by Cellectis immediately after the Effective
Date or (y) becomes directly or indirectly controlled by Cellectis following the
Effective Date; provided, however, that neither the Company nor any other member
of the Company Group shall be members of the Cellectis Group.

“Cellectis Indemnitees” has the meaning set forth in Section 4.03.

“Cellectis Public Filings” has the meaning set forth in Section 7.01(l).

“Commission” means the U.S. Securities and Exchange Commission.

“Common Stock” means the common stock of the Company.

“Company” has the meaning set forth in the preamble hereto.

“Company Accounts” has the meaning set forth in Section 3.02(a).

“Company Auditors” has the meaning set forth in Section 7.02(a).

 

2



--------------------------------------------------------------------------------

“Company Books and Records” means originals or true and complete copies thereof,
including electronic copies (if available), of (a) all minute books, corporate
charters and bylaws or comparable constitutive documents, records of share
issuances and related corporate records of each member of the Company Group and
(b) all books and records exclusively relating to (i) Company employees,
(ii) the purchase of materials, supplies and services for the Company Business
and (iii) dealings with customers of the Company Business.

“Company Business” means any business or operations of the Company Group
(whether conducted independently or in association with one or more third party
through a partnership, joint venture or other contractual arrangement or mutual
enterprise), provided that the Company Business shall not include any Cellectis
Business.

“Company Group” means the Company and each other Person that either (x) is
controlled directly or indirectly by the Company immediately as of the Effective
Date or (y) becomes directly or indirectly controlled by the Company following
the Effective Date.

“Company Indemnitees” has the meaning set forth in Section 4.04.

“Company Public Documents” has the meaning set forth in Section 7.01(h).

“Consents” means any consents, waivers or approvals from, or notification
requirements to, any third parties.

“Contract” means any written or oral commitment, contract, subcontract,
agreement, lease, sublease, license, understanding, sales order, purchase order,
instrument, indenture, note or other commitment that is binding on any Person or
any part of its property under applicable Law.

“Coverage End Date” has the meaning set forth in Section 3.05(a).

“Covered Claims” has the meaning set forth in Section 3.05(b).

“Disclosing Party” has the meaning set forth in Section 6.06(a).

“Disclosure Documents” means (i) any form, statement, schedule or other material
filed with or furnished to the Commission, any other Governmental Authority or
any securities exchange by or on behalf of any Party or any of its Affiliates,
including the IPO Registration Statement, and (ii) any information statement,
prospectus, offering memorandum, offering circular or similar disclosure
document, free writing prospectus, roadshow, testing-the-waters materials and
any schedule thereto or amendment thereof or document incorporated by reference
therein, whether or not filed with or furnished to the Commission, any other
Governmental Authority or any securities exchange by or on behalf of any Party
or any of its Affiliates.

 

3



--------------------------------------------------------------------------------

“Effective Date” means the date of the closing of the IPO.

“Escalation Notice” has the meaning set forth in Section 8.02(a).

“Exchange Act” means the Securities Exchange Act of 1934, as amended, together
with the rules and regulations promulgated thereunder.

“Financial Statements” means the Annual Financial Statements and Quarterly
Financial Statements collectively.

“Governmental Authority” means any nation or government, any state, municipality
or other political subdivision thereof, and any entity, body, agency,
commission, department, board, bureau, court, tribunal or other instrumentality,
whether federal, state, local, domestic, foreign or multinational, exercising
executive, legislative, judicial, regulatory, administrative or other similar
functions of, or pertaining to, government and any executive official thereof.

“Group” means either the Company Group or the Cellectis Group, as the context
requires.

“Guarantee” has the meaning set forth in Section 3.04(a).

“IFRS” means the International Financial Reporting Standards issued by the
International Accounting Standards Board and interpretations issued by the IFRS
Interpretation Committee of the IASB and adopted by the Cellectis Group.

“Indemnifying Party” has the meaning set forth in Section 4.05(a).

“Indemnitee” has the meaning set forth in Section 4.05(a).

“Indemnity Payment” has the meaning set forth in Section 4.05(a).

“Information” means information in written, oral, electronic or other tangible
or intangible forms, stored in any medium, including without limitation studies,
reports, records, books, Contracts, instruments, surveys, discoveries, ideas,
concepts, know-how, techniques, designs, specifications, drawings, blueprints,
diagrams, models, prototypes, samples, flow charts, data, computer data, disks,
diskettes, tapes, computer programs or other software, marketing plans, customer
names, communications by or to attorneys (including, subject to the limitations
contemplated by this Agreement, attorney-client privileged communications),
memoranda and other materials prepared by attorneys or under their direction
(including, subject to the limitations contemplated by this Agreement, attorney
work product), and other technical, financial, employee or business information
or data.

“Insurance Policies” or “Insurance Policy” means insurance policies and
insurance contracts of any kind, including primary, excess and umbrella,
comprehensive general liability, directors and officers, automobile, products,
workers’ compensation, employee dishonesty, property and crime insurance
policies and self-insurance and captive insurance company arrangements, together
with the rights, benefits and privileges thereunder.

 

4



--------------------------------------------------------------------------------

“Insurance Proceeds” means those monies:

(a) received by an insured from a third party insurance carrier;

(b) paid by a third party insurance carrier on behalf of the insured; or

(c) received (including by way of setoff) from any third party in the nature of
insurance, contribution or indemnification in respect of any Liability;

in each such case net of any applicable premium adjustments (including reserves
and retrospectively rated premium adjustments) and net of any costs or expenses
incurred in the collection thereof and excluding, for the avoidance of doubt,
proceeds from any self-insurance, captive insurance or similar program.

“Intercompany Accounts” has the meaning set forth in Section 3.01(a).

“IPO” means the initial public offering of shares of Common Stock pursuant to
the IPO Registration Statement.

“IPO Registration Statement” means the registration statement on Form S-l (File
No. 333-218924) filed under the Securities Act, pursuant to which issuances of
the Common Stock in the IPO will be registered, together with all amendments
thereto (including post-effective amendments and registration statements filed
pursuant to Rule 462(b) under the Securities Act).

“Law” means any United States or non-United States federal, national,
supranational, state, provincial, local or similar law (including common law),
statute, ordinance, regulation, rule, code, order, treaty, license, permit,
authorization, registration, approval, consent, decree, injunction, judgment,
notice of liability, request for information, binding judicial or administrative
interpretation or other requirement, in each case, enacted, promulgated, issued,
entered or otherwise put into effect by a Governmental Authority.

“Liabilities” means any and all indebtedness, claims, debts, taxes, liabilities,
demands, causes of action, and obligations, whether accrued, fixed or
contingent, mature or inchoate, known or unknown, reflected on a balance sheet
or otherwise, including, without limitation, those arising under any Law, Action
or any judgment of any court of any kind or any award of any arbitrator of any
kind, and those arising under any Contract, commitment or undertaking.

“License Agreement” means that certain license agreement by and between
Cellectis and the Company, dated as of the Effective Date.

“Losses” means any and all damages, losses, deficiencies, taxes, obligations,
penalties, judgments, settlements, claims, payments, fines, charges, interest,
costs and expenses, whether or not resulting from third party claims, including
the costs and expenses of any and all Actions and demands, assessments,
judgments, settlements and compromises relating thereto and the costs and
expenses of attorneys’, accountants’, consultants’ and other professionals’ fees
and expenses incurred in the investigation or defense thereof or the enforcement
of rights hereunder.

 

5



--------------------------------------------------------------------------------

“Management Services Agreement” means that certain Management Services
Agreement, dated January 1, 2016, as amended from time to time, including
pursuant to Amendment No. 1 thereto dated as of the Effective Date.

“Party” or “Parties” have the meanings set forth in the preamble hereto.

“Person” means an individual, a general or limited partnership, a corporation, a
trust, a joint venture, an unincorporated organization, a limited liability
entity, any other entity and any Governmental Authority.

“Prime Rate” means the Wall Street Journal Published Prime (if published in a
range, the lowest number in the range will be used) in effect on the fourth
(4th) Tuesday of the month prior to the beginning of each calendar quarter.

“Privilege” has the meaning set forth in Section 6.08(a).

“Quarterly Financial Statements” has the meaning set forth in Section 7.01(d).

“Receiving Party” has the meaning set forth in Section 6.06(a).

“Securities Act” means the Securities Act of 1933, as amended, together with the
rules and regulations promulgated thereunder.

“Shared Insurance Policies” means Insurance Policies in existence prior to the
Coverage End Date where both the Company Business and the Cellectis Business are
eligible for coverage and/or where the employees, directors or agents of both
the Company Business and the Cellectis Business are eligible for coverage.

“Subsidiary” means, when used with respect to any Person, (a) a corporation in
which such Person or one or more Subsidiaries of such Person, directly or
indirectly, owns capital stock having a majority of the total voting power in
the election of directors of all outstanding shares of all classes and series of
capital stock of such corporation entitled generally to vote in such election;
and (b) any other Person (other than a corporation) in which such Person or one
or more Subsidiaries of such Person, directly or indirectly, has (i) a majority
ownership interest or (ii) the power to elect or direct the election of a
majority of the members of the governing body of such first-named Person.

“Surviving Contract” has the meaning set forth in Section 3.01(b).

“Third Party Claim” has the meaning set forth in Section 4.06(a).

“U.S. GAAP” means accounting principles generally accepted in the United States
of America, applied on a consistent basis.

 

6



--------------------------------------------------------------------------------

ARTICLE 2

THE IPO AND ACTIONS PENDING THE IPO; OTHER TRANSACTIONS

Section 2.01. The IPO. The Company shall cooperate with, and take all actions
reasonably requested by, Cellectis in connection with the IPO. In furtherance
thereof, to the extent not undertaken and completed prior to the execution of
this Agreement:

(a) The Company shall file such amendments or supplements to the IPO
Registration Statement as may be necessary in order to cause the same to remain
effective as required by the underwriting agreement for the IPO. The Company
shall also prepare, file with the Commission and cause to become effective any
registration statements or amendments thereof that are required to reflect the
establishment of, or amendments to, any employee benefit and other plans
necessary or appropriate in connection with the IPO or the other transactions
contemplated by this Agreement or the Ancillary Agreements.

(b) The Company shall use its best efforts to take all such action as may be
necessary or appropriate under state securities and blue sky laws of the United
States (and any comparable Laws under any foreign jurisdictions) in connection
with the IPO; provided that the Company shall not be required to qualify as a
foreign corporation in any state or jurisdiction or consent to service of
process in any state or jurisdiction other than with respect to claims arising
out of the IPO.

Section 2.02. Termination of the IPO Process. Notwithstanding anything to the
contrary contained herein, prior to the Effective Date, as between the Company
and Cellectis, Cellectis may in its sole discretion terminate or abandon the IPO
or any aspect of the IPO and the other transactions contemplated hereby or by
any Ancillary Agreement in connection with the IPO and the Company shall,
subject to compliance with its obligations under the underwriting agreement for
the IPO, take all actions directed by Cellectis in that regard.

ARTICLE 3

THE SEPARATION

Section 3.01. Termination of Agreements. (a) Except as set forth in
Section 3.01(b), in furtherance of the releases and other provisions of
Section 4.01 hereof, the Company and each Person in the Company Group, on the
one hand, and Cellectis and each Person in the Cellectis Group, on the other
hand, hereby terminate any and all agreements, arrangements, commitments or
understandings (including all intercompany accounts payable or accounts
receivable between a member of the Cellectis Group, on the one hand, and a
member of the Company Group, on the other hand (“Intercompany Accounts”) accrued
as of the Effective Date), whether or not in writing, between or among the
Company and any Person in the Company Group, on the one hand, and Cellectis and
any Person in the Cellectis Group, on the other hand, effective as of the
Effective Date. No such terminated agreement, arrangement, commitment,
understanding or Intercompany Account (including any provision thereof which
purports to survive termination) shall be of any further force or effect after
the Effective Date. Each Party shall, at the reasonable request of any other
Party, take, or cause to be taken, such other actions as may be necessary to
effect the foregoing.

 

7



--------------------------------------------------------------------------------

(b) The provisions of Section 3.01(a) shall not apply to any of the following
agreements, arrangements, commitments, understandings or Intercompany Accounts
(or to any of the provisions thereof): (i) this Agreement; (ii) the Ancillary
Agreements (and each other agreement or instrument expressly contemplated by
this Agreement, or any Ancillary Agreement to be entered into by any of the
Parties or any Person in their respective Groups); (iii) any agreements,
arrangements, commitments or understandings set forth or described on Schedule
3.01(b)(iii); (iv) any agreements, arrangements, commitments or understandings
to which any Person other than solely the Parties and their respective
Affiliates is a party; and (v) any other agreements, arrangements, commitments,
understandings or Intercompany Accounts that this Agreement or any Ancillary
Agreement expressly contemplates will survive the Effective Date (collectively,
the “Surviving Contracts”).

(c) Notwithstanding anything in this Agreement to the contrary, in the event the
Parties agree in writing that an agreement, arrangement, commitment or
understanding terminated pursuant to Section 3.01(a) should have remained in
force or effect after the Effective Date, such agreement, arrangement,
commitment or understanding shall pursuant to this Section 3.01(c) be deemed a
Surviving Contract and each Party shall, at the reasonable request of any other
Party, take, or cause to be taken, such other actions as may be necessary to
effect the foregoing.

Section 3.02. Bank Accounts; Cash Balances. (a) Other than in respect of
Surviving Contracts, to the extent not completed prior to the Effective Date,
each of Cellectis and the Company agree to take, or cause the respective members
of their respective Groups to take, as soon as practicable after the Effective
Date, all actions necessary to amend all Contracts governing each bank and
brokerage account owned by the Company or any other member of the Company Group
(collectively, the “Company Accounts”) so that such Company Accounts, if linked
(whether by automatic withdrawal, automatic deposit or any other authorization
to transfer funds from or to, hereinafter “linked”) to any bank or brokerage
account owned by Cellectis or any other member of the Cellectis Group
(collectively, the “Cellectis Accounts”) are de-linked from the Cellectis
Accounts. The Company hereby agrees to repay promptly following the IPO all
amounts outstanding in respect of the current account agreement signed between
the Company and Cellectis on March 7, 2011.

(b) It is intended that, following consummation of the actions contemplated by
Section 3.02(a), the Company and Cellectis will maintain separate bank accounts
and separate cash management processes.

(c) With respect to any outstanding checks issued by Cellectis, the Company, or
any of their respective Subsidiaries prior to the Effective Date, such
outstanding checks shall be honored following the Effective Date by the Person
or Group owning the account on which the check is drawn.

 

8



--------------------------------------------------------------------------------

(d) Other than in connection with the Surviving Contracts, as between Cellectis
and the Company (and the members of their respective Groups), all payments made
and reimbursements received after the Effective Date by either Party (or member
of its Group) that relate to a business, asset or Liability of the other Party
(or member of its Group), shall be held by such Party in trust for the use and
benefit of the Party entitled thereto and, promptly upon receipt by such Party
of any such payment or reimbursement, such Party shall pay over, or shall cause
the applicable member of its Group to pay over to the other Party the amount of
such payment or reimbursement without right of set-off.

Section 3.03. Other Ancillary Agreements. Each of Cellectis and the Company will
execute and deliver, and cause each of their applicable Subsidiaries to execute
and deliver, as applicable, all Ancillary Agreements to which it is a party, in
each case to be effective as of the Effective Date.

Section 3.04. Guarantees. (a) Other than in respect of the agreement(s) listed
in Schedule 3.04 hereto, Cellectis and the Company shall each use their
commercially reasonable efforts to cause a member of the Company Group to be
substituted in all respects for all members of the Cellectis Group, as
applicable, and for the members of the Cellectis Group, as applicable, to be
otherwise removed or released, effective as of the Effective Date, in respect of
all obligations of any member of the Company Group under each guarantee,
indemnity, surety bond, letter of credit and letter of comfort (each, a
“Guarantee”), given or obtained by any member of the Cellectis Group for the
benefit of any member of the Company Group or the Company Business. If Cellectis
and the Company have been unable to effect any such substitution, removal,
release and termination with respect to any such Guarantee as of the Effective
Date then, following the Effective Date, the Company shall effect such
substitution, removal, release and termination as soon as reasonably practicable
after the Effective Date; provided that from and after the Effective Date, the
Company shall indemnify against, hold harmless and promptly reimburse the
members of the Cellectis Group for any payments made by members of the Cellectis
Group and for any and all Liabilities of the members of the Cellectis Group
arising out of, or in performing, in whole or in part, any performance
obligation in accordance with the underlying obligation under any such Guarantee
(except to the extent the performance obligation under any such Guarantee shall
have been triggered solely by an act or failure to act of the applicable
guarantor (rather than the underlying obligor)).

(b) Cellectis and the Company shall each use their commercially reasonable
efforts to cause a member of the Cellectis Group to be substituted in all
respects for all members of the Company Group, as applicable, and for the
members of the Company Group, as applicable, to be otherwise removed or
released, effective as of the Effective Date, in respect of all obligations of
any member of the Cellectis Group under each Guarantee, given or obtained by any
member of the Company Group for the benefit of any member of the Cellectis Group
or the Cellectis Business. If Cellectis and the Company have been unable to
effect any such substitution, removal, release and termination with respect to
any such Guarantee as of the Effective Date then, following the Effective Date,
Cellectis shall effect such substitution, removal, release and termination as
soon as reasonably practicable after the Effective Date; provided that from

 

9



--------------------------------------------------------------------------------

and after the Effective Date, Cellectis shall indemnify against, hold harmless
and promptly reimburse the members of the Company Group for any payments made by
members of the Company Group and for any and all Liabilities of the members of
the Company Group arising out of, or in performing, in whole or in part, any
performance obligation in accordance with the underlying obligation under any
such Guarantee (except to the extent the performance obligation under any such
Guarantee shall have been triggered solely by an act or failure to act of the
applicable guarantor (rather than the underlying obligor)).

Section 3.05. Insurance Policies

(a) As of the date at which Cellectis and its Affiliates cease to hold in excess
of 50% of the outstanding shares of Common Stock, or at any time before
Cellectis and its Affiliates cease to hold in excess of 50% of the outstanding
shares of Common Stock, at Cellectis’ request (the “Coverage End Date”), the
coverage under all Shared Insurance Policies shall continue in force only for
the benefit of Cellectis and other members of the Cellectis Group and not for
the benefit of the Company or any other member of the Company Group. Effective
from and after the Coverage End Date, the Company shall arrange for its own
Insurance Policies with respect to the Company Business covering all periods
(whether prior to or following the Coverage End Date) and agrees not to seek,
through any means, benefit from any of Cellectis’ or its Affiliates’ Insurance
Policies that may provide coverage for claims relating in any way to the Company
Business following the Coverage End Date.

(b) Where Shared Insurance Policies with an unaffiliated third party insurer
(and excluding, for the avoidance of doubt, any self-insurance, captive
insurance or similar program) cover Company Liabilities reported after the
Coverage End Date but are with respect to an occurrence prior to the Coverage
End Date, under an occurrence-based Shared Insurance Policy (collectively,
“Covered Claims”), then the members of the Company Group may notify Cellectis of
such claim and Cellectis shall seek coverage for such Covered Claims under such
Shared Insurance Policies, control the prosecution and defense of such Covered
Claims and forward any insurance recoverables with respect thereto, without any
prejudice or limitation to Cellectis seeking insurance under the Shared
Insurance Policies for its own claims. After the Coverage End Date, Cellectis
shall procure and administer the Shared Insurance Policies, provided that such
administration shall in no way limit, inhibit or preclude the right of the
members of the Company Group to insurance coverage thereunder in accordance with
this Section 3.05(b), in each case, with respect to Covered Claims. The Company
shall promptly notify Cellectis of any Covered Claims, and Cellectis agrees to
reasonably cooperate with the Company concerning the pursuit by the Company of
any such Covered Claim, in each case at the expense of the Company (to the
extent such expenses are not covered by the applicable Shared Insurance
Policies).

(c) The Company shall be responsible for complying with terms of the Shared
Insurance Policies to obtain coverage for such Covered Claims, including if the
Shared Insurance Policy requires any payments to be made in connection therewith
(including self-insured retentions or deductibles), and the Company shall make
any such required

 

10



--------------------------------------------------------------------------------

payments and maintain any required or appropriate accruals or reserves for such
Covered Claims. Any proceeds received by Cellectis from any insurance carrier
that relate to Covered Claims shall be paid promptly to the Company. In the
event that Covered Claims relate to the same occurrence for which Cellectis is
seeking coverage under such Shared Insurance Policies and for which the Parties
have a shared defense, the Company and Cellectis shall jointly defend any such
claim and waive any conflict of interest necessary to conduct a joint defense,
and shall bear any expenses in connection therewith on a pro rata basis in
proportion to the assessed value of the claim or claims against such Party (to
the extent such expenses are not covered by the applicable Shared Insurance
Policies), including self-insured retentions or deductibles. In the event that
policy limits under an applicable Shared Insurance Policy are not sufficient to
fund all claims of Cellectis and members of the Cellectis Group and the Company
and members of the Company Group, any amounts simultaneously due shall be paid
to the respective entities in proportion to the assessed value of each
respective entity’s claim or claims.

Section 3.06. Coverage End Date Determination. Cellectis shall use commercially
reasonable efforts to provide written confirmation informing the Company that
the Coverage End Date has occurred. Cellectis shall use commercially reasonable
efforts to provide such written confirmation promptly, but in any case within
five Business Days after the Coverage End Date.

ARTICLE 4

MUTUAL RELEASES; INDEMNIFICATION; COOPERATION

Section 4.01. Release of Pre-Effective Date Claims. (a) Except as provided in
Section 4.01(c) and Section 4.04, effective as of the Effective Date, the
Company does hereby, for itself and for each Person in the Company Group as of
the Effective Date and their respective successors and assigns and all Persons
who at any time prior to the Effective Date, have been directors, officers,
agents or employees of any Person in the Company Group (in each case, in their
respective capacities as such), remise, release and forever discharge Cellectis
and each Person in the Cellectis Group, and all Persons who at any time prior to
the Effective Date have been stockholders, directors, officers, managers,
members, agents or employees of any Person in the Cellectis Group (in each case,
in their respective capacities as such), and their respective heirs, executors,
administrators, successors and assigns, from any and all Liabilities whatsoever
between or among the Company or any Person in the Company Group, on the one
hand, and Cellectis or any Person in the Cellectis Group, on the other hand,
whether at law or in equity (including any rights of contribution or recovery),
whether arising under any Contract, by operation of Law or otherwise, existing
or arising from any acts or events occurring or failing to occur or alleged to
have occurred or to have failed to occur or any conditions existing or alleged
to have existed in each case on or before the Effective Date.

(b) Except as provided in Section 4.01(c) and Section 4.03, effective as of the
Effective Date, Cellectis does hereby, for itself and for each Person in the
Cellectis Group as of the Effective Date and their respective successors and
assigns and all Persons who at any time prior to the Effective Date, have been
directors, officers, agents or employees

 

11



--------------------------------------------------------------------------------

of any Person in the Cellectis Group (in each case, in their respective
capacities as such), remise, release and forever discharge the Company and each
Person in the Company Group, and all Persons who at any time prior to the
Effective Date have been stockholders, directors, officers, managers, members,
agents or employees of any Person in the Company Group (in each case, in their
respective capacities as such), and their respective heirs, executors,
administrators successors and assigns, from any and all Liabilities whatsoever
between or among the Company or any Person in the Company Group, on the one
hand, and Cellectis or any Person in the Cellectis Group, on the other hand,
whether at law or in equity (including any rights of contribution or recovery),
whether arising under any Contract, by operation of Law or otherwise, existing
or arising from any acts or events occurring or failing to occur or alleged to
have occurred or to have failed to occur or any conditions existing or alleged
to have existed in each case on or before the Effective Date.

(c) Nothing contained in Section 4.01(a) or (b) shall (x) impair any right of
any Person to enforce any Surviving Contract in accordance with its terms or
(y) release any Person from:

(i) any Liability provided in or resulting from any Surviving Contract;

(ii) any Liability assumed or retained by, or transferred, assigned or allocated
to the Group of which such Person is a member in accordance with, or any other
Liability of any Person in any Group under, this Agreement or any Ancillary
Agreement;

(iii) any Liability provided in or resulting from any Contract or understanding
that is entered into after the Effective Date between a member of the Cellectis
Group, on the one hand, and a member of the Company Group, on the other hand;

(iv) any Liability that the Parties may have with respect to claim for
indemnification, recovery or contribution brought pursuant to this Agreement or
any Ancillary Agreement, which Liability shall be governed by the provisions of
this Article 4 or, if applicable, the appropriate provisions of the Ancillary
Agreements; or

(v) any Liability the release of which would result in the release of any Person
other than a Person released pursuant to this Section 4.01.

In addition, nothing contained in Section 4.01(a) shall release Cellectis from
indemnifying any director, officer or employee of the Company who was a
director, officer or employee of Cellectis or any of its Affiliates on or prior
to the Effective Date, to the extent such director, officer or employee is or
becomes a named defendant in any Action with respect to which he or she was
entitled to such indemnification pursuant to obligations existing prior to the
Effective Date, it being understood that if the underlying obligation giving
rise to such Action is a Liability of the Company, the Company shall indemnify
Cellectis for such Liability (including Cellectis’ costs to indemnify the
director, officer or employee) in accordance with the provisions set forth in
this Article 4.

 

12



--------------------------------------------------------------------------------

(d) The Company shall not make, and shall not permit any Person in the Company
Group to make, any claim or demand, or commence any Action asserting any claim
or demand, including any claim of contribution, recovery or any indemnification,
against Cellectis or any Person in the Cellectis Group, or any other Person
released pursuant to Section 4.01(a), with respect to any Liabilities released
pursuant to Section 4.01(a). Cellectis shall not make, and shall not permit any
Person in the Cellectis Group to make, any claim or demand, or commence any
Action asserting any claim or demand, including any claim of contribution,
recovery or any indemnification against the Company or any Person in the Company
Group, or any other Person released pursuant to Section 4.01(b), with respect to
any Liabilities released pursuant to Section 4.01(b).

(e) It is the intent of each of Cellectis and the Company, by virtue of the
provisions of this Section 4.01, to provide for a full and complete release and
discharge of all Liabilities existing or arising from all acts and events
occurring or failing to occur or alleged to have occurred or to have failed to
occur and all conditions existing or alleged to have existed in each case on or
before the Effective Date, between or among the Company or any Person in the
Company Group, on the one hand, and Cellectis or any Person in the Cellectis
Group, on the other hand (including any contractual agreements or arrangements
existing or alleged to exist between or among any such Persons on or before the
Effective Date), except as expressly set forth in Section 4.01(c). At any time,
at the request of the other Party, each Party shall cause each Person in its
respective Group and to the extent practicable each other Person to execute and
deliver releases reflecting the provisions hereof.

(f) If any Person associated with either Cellectis or the Company (including any
of their respective directors, officers, agents or employees) initiates an
Action with respect to claims released by this Section 4.01, the Party with
which such Person is associated shall indemnify the other Party against such
Action in accordance with the provisions set forth in this Article 4.

Section 4.02. Pending, Threatened and Unasserted Claims. The Company shall
assume liability for all claims, including pending, threatened and unasserted
claims, relating to actions or omissions relating to the Company Business and
Cellectis shall assume liability for all pending, threatened and unasserted
claims relating to actions or omissions relating to the Cellectis Business. In
the event of any third-party claims that name both Parties as defendants, each
Party will cooperate with the other Party to defend against such claims.

Section 4.03. Indemnification by the Company. Except as provided in
Section 4.05, the Company shall indemnify, defend and hold harmless each member
of the Cellectis Group and each of their Affiliates and each member of the
Cellectis Group’s and their respective Affiliates’ directors, officers,
employees and agents, and each of the heirs, executors, successors and assigns
of any of the foregoing (collectively, the “Cellectis Indemnitees”), from and
against any and all Losses of the Cellectis Indemnitees relating to, arising out
of or resulting from (without duplication and including any such Losses arising
by way of setoff, counterclaim or defense or enforcement of any lien):

 

13



--------------------------------------------------------------------------------

(a) (x) any untrue statement or alleged untrue statement of a material fact
contained in any Disclosure Document of any member of the Company Group or any
omission or alleged omission to state a material fact in any such Disclosure
Document required to be stated therein or necessary to make the statements
therein not misleading, except insofar as any such Losses are caused by any
untrue statement or alleged untrue statement of a material fact in such
Disclosure Document or any omission or alleged omission to state a material fact
in such Disclosure Document required to be stated therein or necessary to make
the statements therein not misleading based upon information relating to
Cellectis furnished to the Company in writing by Cellectis expressly for use
therein, and (y) any untrue statement or alleged untrue statement of a material
fact contained in any Disclosure Document of any member of the Cellectis Group
or any omission or alleged omission to state a material fact in any such
Disclosure Document required to be stated therein or necessary to make the
statements therein not misleading that is based upon information relating to the
Company furnished to Cellectis in writing by the Company expressly for use in
such Disclosure Document;

(b) the Company Business, including the failure of the Company or any other
member of the Company Group to pay, perform or otherwise promptly discharge any
Liability relating to, arising out of or resulting from the Company Business in
accordance with its terms, whether prior to or after the Effective Date or the
date hereof; and

(c) any breach by the Company or any Person in the Company Group of this
Agreement or any Ancillary Agreement, unless such Ancillary Agreement expressly
provides for separate indemnification therein, in which case, any such
indemnification claims with respect to a breach thereunder shall be made
thereunder.

Section 4.04. Indemnification by Cellectis. Except as provided in Section 4.05,
Cellectis shall indemnify, defend and hold harmless each member of the Company
Group and each of their Affiliates and each member of the Company Group’s and
their respective Affiliates’ directors, officers, employees and agents, and each
of the heirs, executors, successors and assigns of any of the foregoing
(collectively, the “Company Indemnitees”), from and against any and all Losses
of the Company Indemnitees relating to, arising out of or resulting from
(without duplication and including any such Losses arising by way of setoff,
counterclaim or defense or enforcement of any lien):

(a) any untrue statement or alleged untrue statement of a material fact
contained in any Disclosure Document of any member of the Company Group or any
omission or alleged omission to state a material fact in any such Disclosure
Document required to be stated therein or necessary to make the statements
therein not misleading that is based upon information relating to Cellectis
furnished to the Company in writing by Cellectis expressly for use in such
Disclosure Document;

 

14



--------------------------------------------------------------------------------

(b) the Cellectis Business, including the failure of Cellectis or any other
member of the Cellectis Group to pay, perform or otherwise promptly discharge
any Liability relating to, arising out of or resulting from the Cellectis
Business in accordance with its terms, whether prior to or after the Effective
Date or the date hereof; and

(c) any breach by Cellectis or any Person in the Cellectis Group of this
Agreement or any Ancillary Agreement, unless such Ancillary Agreement expressly
provides for separate indemnification therein, in which case, any such
indemnification claims with respect to a breach thereunder shall be made
thereunder.

Section 4.05. Indemnification Obligations Net of Insurance Proceeds and Other
Amounts. (a) The Parties intend that any Loss subject to indemnification or
reimbursement pursuant to this Article 4 will be net of Insurance Proceeds that
actually reduce the amount of the Loss. Accordingly, the amount which any Party
(an “Indemnifying Party”) is required to pay to any Person entitled to
indemnification hereunder (an “Indemnitee”) will be reduced by any Insurance
Proceeds theretofore actually recovered by or on behalf of the Indemnitee in
respect of the related Loss. If an Indemnitee receives a payment (an “Indemnity
Payment”) required by this Agreement from an Indemnifying Party in respect of
any Loss and subsequently receives Insurance Proceeds, then the Indemnitee will
pay to the Indemnifying Party an amount equal to the excess of the Indemnity
Payment received over the amount of the Indemnity Payment that would have been
due if the Insurance Proceeds had been received, realized or recovered before
the Indemnity Payment was made.

(b) An insurer that would otherwise be obligated to pay any claim shall not be
relieved of the responsibility with respect thereto or, solely by virtue of the
indemnification provisions hereof, have any subrogation rights with respect
thereto, it being expressly understood and agreed that no insurer or any other
third party shall be entitled to a “wind-fall” (i.e., a benefit such insurer or
other third party would not be entitled to receive in the absence of the
indemnification provisions) by virtue of the indemnification provisions hereof.
Nothing contained in this Agreement or any Ancillary Agreement shall obligate
any Person in any Group to seek to collect or recover any Insurance Proceeds.

(c) Any Indemnity Payment made by the Company shall be (i) increased as
necessary so that after making all payments in respect to taxes imposed on or
attributable to such Indemnity Payment, each Cellectis Indemnitee receives a net
amount equal to the sum it would have received had no such taxes been imposed
and (ii) reduced to take account of any net tax benefit actually realized by an
Cellectis Indemnitee arising from the incurrence or payment of the Loss to which
the Indemnity Payment relates. Any Indemnity Payment made by Cellectis shall be
(i) increased as necessary so that after making all payments in respect to taxes
imposed on or attributable to such Indemnity Payment, each Company Indemnitee
receives a net amount equal to the sum it would have received had no such taxes
been imposed and (ii) reduced to take account of any net tax benefit actually
realized by a Company Indemnitee arising from the incurrence or payment of the
Loss to which the Indemnity Payment relates.

 

15



--------------------------------------------------------------------------------

(d) If an indemnification claim is covered by the indemnification provisions of
an Ancillary Agreement, the claim shall be made under the Ancillary Agreement to
the extent applicable and the provisions thereof shall govern such claim. In no
event shall any Party be entitled to double recovery from the indemnification
provisions of this Agreement and any Ancillary Agreement.

Section 4.06. Procedures for Indemnification of Third Party Claims. (a) If an
Indemnitee shall receive notice or otherwise learn of the assertion by a Person
(including any Governmental Authority) who is not a Person in the Cellectis
Group or the Company Group of any claim or of the commencement by any such
Person of any Action with respect to which an Indemnifying Party may be
obligated to provide indemnification to such Indemnitee pursuant to Section 4.03
or Section 4.04, or any other Section of this Agreement (collectively, a “Third
Party Claim”), such Indemnitee shall give such Indemnifying Party written notice
thereof as promptly as practicable (and in any event within 45 days) after
becoming aware of such Third Party Claim. Any such notice shall describe the
Third Party Claim in reasonable detail. Notwithstanding the foregoing, the
failure of any Indemnitee or other Person to give notice as provided in this
Section 4.06(a) shall not relieve the related Indemnifying Party of its
obligations under this Article 4, except to the extent, and only to the extent,
that such Indemnifying Party is materially prejudiced by such failure to give
notice.

(b) An Indemnifying Party may elect (but shall not be required) to defend, at
such Indemnifying Party’s own expense and by such Indemnifying Party’s own
counsel (which counsel shall be reasonably satisfactory to the Indemnitee), any
Third Party Claim; provided that the Indemnifying Party shall not be entitled to
defend and shall pay the reasonable fees and expenses of one separate counsel
for all Indemnitees if the claim for indemnification relates to or arises in
connection with any criminal action, indictment or allegation. Within 45 days
after the receipt of notice from an Indemnitee in accordance with
Section 4.06(a) (or sooner, if the nature of such Third Party Claim so
requires), the Indemnifying Party shall notify the Indemnitee of its election
whether the Indemnifying Party will assume responsibility for defending such
Third Party Claim, which election shall specify any reservations or exceptions
to its defense. After notice from an Indemnifying Party to an Indemnitee of its
election to assume the defense of a Third Party Claim, such Indemnitee shall
have the right to employ separate counsel and to participate in (but not
control) the defense, compromise, or settlement thereof, but the fees and
expenses of such counsel shall be the expense of such Indemnitee; provided,
however, in the event that (i) the Indemnifying Party has elected to assume the
defense of the Third Party Claim but has specified, and continues to assert, any
reservations or exceptions in such notice or (ii) the Third Party Claim involves
injunctive or equitable relief, then, in any such case, the reasonable fees and
expenses of one separate counsel for all Indemnitees shall be borne by the
Indemnifying Party.

(c) If an Indemnifying Party elects not to assume responsibility for defending a
Third Party Claim, or fails to notify an Indemnitee of its election as provided
in Section 4.06(b), such Indemnitee may defend such Third Party Claim at the
cost and expense of the Indemnifying Party. Any legal fees and expenses actually
incurred by the Indemnitee in connection with defending such claim shall be paid
by the Indemnifying Party.

 

16



--------------------------------------------------------------------------------

(d) Unless the Indemnifying Party has failed to assume the defense of the Third
Party Claim in accordance with the terms of this Agreement, no Indemnitee may
settle or compromise any Third Party Claim without the consent of the
Indemnifying Party. If an Indemnifying Party has failed to assume the defense of
the Third Party Claim within the time period specified in clause (b) above, it
shall not be a defense to any obligation to pay any amount in respect of such
Third Party Claim that the Indemnifying Party was not consulted in the defense
thereof, that such Indemnifying Party’s views or opinions as to the conduct of
such defense were not accepted or adopted, that such Indemnifying Party does not
approve of the quality or manner of the defense thereof or that such Third Party
Claim was incurred by reason of a settlement rather than by a judgment or other
determination of liability.

(e) In the case of a Third Party Claim, no Indemnifying Party shall consent to
entry of any judgment or enter into any settlement of the Third Party Claim
without the consent of the Indemnitee if the effect thereof is (i) to permit any
injunction, declaratory judgment, other order or other non-monetary relief to be
entered, directly or indirectly, against any Indemnitee or (ii) to ascribe any
fault on any Indemnitee in connection with such defense.

(f) Notwithstanding the foregoing, the Indemnifying Party shall not, without the
prior written consent of the Indemnitee, settle or compromise any Third Party
Claim or consent to the entry of any judgment which does not include as an
unconditional term thereof the delivery by the claimant or plaintiff to the
Indemnitee of a written release from all Liability in respect of such Third
Party Claim.

Section 4.07. Additional Matters. (a) Any claim on account of a Loss which does
not result from a Third Party Claim shall be asserted by written notice given by
the Indemnitee to the related Indemnifying Party. Such Indemnifying Party shall
have a period of 30 days after the receipt of such notice within which to
respond thereto. If such Indemnifying Party does not respond within such 30-day
period, such Indemnifying Party shall be deemed to have refused to accept
responsibility to make payment. If such Indemnifying Party does not respond
within such 30-day period or rejects such claim in whole or in part, such
Indemnitee shall be free to pursue such remedies as may be available to such
Indemnitee as contemplated by this Agreement and the Ancillary Agreements.

(b) In the event of payment by or on behalf of any Indemnifying Party to any
Indemnitee in connection with any Third Party Claim, such Indemnifying Party
shall be subrogated to and shall stand in the place of such Indemnitee as to any
events or circumstances in respect of which such Indemnitee may have any right,
defense or claim relating to such Third Party Claim against any claimant or
plaintiff asserting such Third Party Claim or against any other Person. Such
Indemnitee shall cooperate with such Indemnifying Party in a reasonable manner,
and at the cost and expense of such Indemnifying Party, in prosecuting any
subrogated right, defense or claim.

 

17



--------------------------------------------------------------------------------

(c) In the event of an Action in which the Indemnifying Party is not a named
defendant, if either the Indemnitee or Indemnifying Party shall so request, the
Parties shall endeavor to substitute the Indemnifying Party for the named
defendant or otherwise hold the Indemnifying Party as party thereto, if at all
practicable. If such substitution or addition cannot be achieved for any reason
or is not requested, the named defendant shall allow the Indemnifying Party to
manage the Action as set forth in this Section, and the Indemnifying Party shall
fully indemnify the named defendant against all costs of defending the Action
(including court costs, sanctions imposed by a court, attorneys’ fees, experts
fees and all other external expenses), the costs of any judgment or settlement,
and the cost of any interest or penalties relating to any judgment or settlement
with respect to such Third Party Claim.

Section 4.08. Remedies Cumulative. The remedies provided in this Article 4 shall
be cumulative and, subject to the provisions of Article 6, shall not preclude
assertion by any Indemnitee of any other rights or the seeking of any and all
other remedies against any Indemnifying Party.

Section 4.09. Survival of Indemnities. The indemnity agreements contained in
this Article 4 shall remain operative and in full force and effect, regardless
of (i) any investigation made by or on behalf of any Indemnitee; and (ii) the
knowledge by the Indemnitee of Liabilities for which it might be entitled to
indemnification hereunder. The rights and obligations of each of Cellectis and
the Company and their respective Indemnitees under this Article 4 shall survive
the merger or consolidation of any Party, the sale or other transfer by any
Party of any assets or businesses or the assignment by it of any Liabilities, or
the change of form or change of control or corporate reorganization of any
Party.

Section 4.10. Special Damages. NOTWITHSTANDING ANY OTHER PROVISION OF THIS
AGREEMENT OR ANY ANCILLARY AGREEMENT TO THE CONTRARY, IN NO EVENT WILL EITHER
PARTY OR ANY OF ITS GROUP MEMBERS BE LIABLE FOR ANY SPECIAL, INCIDENTAL,
INDIRECT, COLLATERAL, CONSEQUENTIAL OR PUNITIVE DAMAGES OR LOST PROFITS SUFFERED
BY AN INDEMNITEE, HOWEVER CAUSED AND ON ANY THEORY OF LIABILITY, IN CONNECTION
WITH ANY DAMAGES ARISING HEREUNDER OR THEREUNDER (INCLUDING IN RESPECT OF ANY
LOSS IN THE VALUE OF COMMON STOCK); PROVIDED, HOWEVER, THAT TO THE EXTENT AN
INDEMNIFIED PARTY IS REQUIRED TO PAY ANY SPECIAL, INCIDENTAL, INDIRECT,
COLLATERAL, CONSEQUENTIAL OR PUNITIVE DAMAGES OR LOST PROFITS TO A PERSON WHO IS
NOT A MEMBER OF EITHER GROUP IN CONNECTION WITH A THIRD PARTY CLAIM, SUCH
DAMAGES WILL CONSTITUTE DIRECT DAMAGES AND NOT BE SUBJECT TO THE LIMITATION SET
FORTH IN THIS SECTION 4.10.

ARTICLE 5

CERTAIN BUSINESS MATTERS

Section 5.01. No Restriction on Competition. It is the explicit intent of each
of the Parties hereto that the provisions of this Agreement shall not include
any non-competition or other similar restrictive arrangements with respect to
the range of business

 

18



--------------------------------------------------------------------------------

activities which may be conducted by the Parties. Accordingly, each of the
Parties acknowledges and agrees that nothing set forth in this Agreement shall
be construed to create any explicit or implied restriction or other limitation
on (i) the ability of any Party to engage in any business or other activity
which competes with the business of any other Party or (ii) the ability of any
Party to engage in any specific line of business or engage in any business
activity in any specific geographic area.

ARTICLE 6

EXCHANGE OF INFORMATION; CONFIDENTIALITY

Section 6.01. Agreement for Exchange of Information; Archives. (a) Each of
Cellectis and the Company, on behalf of its respective Group, agrees to provide,
or cause to be provided, to the other Group, at any time before or after the
Effective Date, as soon as reasonably practicable after written request
therefor, access to any Information in the possession or under the control of
such respective Group that can be retrieved without unreasonable disruption to
its business which the requesting Party reasonably needs (i) to comply with
reporting, disclosure, filing, record retention or other requirements imposed on
the requesting Party (including under applicable securities or tax Laws) by a
Governmental Authority having jurisdiction over the requesting Party, (ii) for
use in any other judicial, regulatory, administrative, tax or other proceeding
or in order to satisfy audit, accounting, regulatory, litigation, environmental,
tax or other similar requirements, in each case other than claims or allegations
that one Party to this Agreement or any member of its Group has against the
other Party or any member of its Group, or (iii) subject to the foregoing clause
(ii), to comply with its obligations under this Agreement.

(b) After the Effective Date, each of the Cellectis Group on the one hand, and
the Company Group on the other hand, shall provide to such other Group access
during regular business hours (as in effect from time to time) to Information
that relates to (i) the business and operations of such other Group, or (ii) the
intellectual property covered by the License Agreement, in each case that are
located in archives retained or maintained by such other Group (or, if such
Information does not exclusively relate to a Party’s business, to the portions
of such Information that so exclusively relate), subject to the requirements of
any applicable state and/or federal regulation such as a Code of Conduct or
Standard of Conduct, to the personnel, properties and information of such Party
and its Subsidiaries, and only insofar as such access is reasonably required by
the other Party for legitimate business reasons, and only for the duration such
access is required, and relates to such other Party or the conduct of the
business prior to the Effective Date. The Company or Cellectis, as applicable,
may obtain copies (but not originals) at their own expense of such Information
for bona fide business purposes.

(c) After the Effective Date, each of Cellectis and the Company shall provide,
or cause to be provided, to the other Party (in such form as the providing Party
retains such Information for its own use) all financial and other data and
Information in such Party’s possession or control as such requesting Party
determines necessary or advisable in order to prepare its financial statements
and reports or filings with any Governmental Authority.

 

19



--------------------------------------------------------------------------------

(d) After the Effective Date, upon reasonable written notice, the Parties shall
furnish or cause to be furnished to each other and their employees, counsel,
auditors and representatives reasonable access, during normal business hours, to
such Information and reasonable assistance as is required by applicable Law,
including Section 404 of the Sarbanes-Oxley Act of 2002, or is reasonably
necessary for financial reporting and accounting matters (including with respect
to the preparation of any financial statements), letters of representation,
reports or forms, the preparation and filing of any tax returns or the defense
of any tax claim or assessment. In the event any Party reasonably determines
that any such provision of Information could be commercially detrimental,
violate any Law or Contract, or result in the waiver any Privilege, the Parties
shall take all commercially reasonable measures to permit the compliance with
such obligations in a manner that avoids any such harm or consequence, and shall
thereafter be deemed to have complied with such obligation.

Section 6.02. Ownership of Information. Any Information owned by one Group that
is provided to a requesting Party pursuant to Section 6.01 shall be deemed to
remain the property of the providing Party. Unless expressly set forth in this
Agreement, nothing contained in this Agreement shall be construed as granting or
conferring any right, title or interest (whether by license or otherwise) in, to
or under any such Information.

Section 6.03. Record Retention. To facilitate the possible exchange of
Information pursuant to this Article 6 and other provisions of this Agreement
after the Effective Date, the Parties agree to use their commercially reasonable
efforts to retain all Information in their respective possession or control on
the Effective Date in accordance with the policies of Cellectis as in effect
from time to time or such other policies as may be reasonably adopted by the
appropriate Party after the Effective Date. For the avoidance of doubt, such
policies shall be deemed to apply to any Information in a Party’s possession or
control on the Effective Date relating to the other Party or members of its
Group.

Section 6.04. Limitations of Liability. Except as otherwise provided in this
Article 6, no Party shall have any liability to any other Party in the event
that any Information exchanged or provided pursuant to this Agreement is found
to be inaccurate or the requested Information is not provided, in the absence of
willful misconduct by the Party requested to provide such Information. No Party
shall have any liability to any other Party if any Information is destroyed
after commercially reasonable efforts by such Party to comply with the
provisions of Section 6.03.

Section 6.05. Production of Witnesses; Records; Cooperation. (a) After the
Effective Date, except in the case of any Action involving or relating to a
conflict or dispute between any member of the Cellectis Group, on the one hand,
and any member of the Company Group, on the other hand, each Party hereto will
use its commercially reasonable efforts to make available to each other Party,
upon written request, the then current directors, officers, employees, other
personnel and agents of the Person in its respective Group as witnesses and any
books, records or other documents within its control or which it otherwise has
the ability to make available, to the extent that any such Person (giving
consideration to business demands of such directors, officers, employees,

 

20



--------------------------------------------------------------------------------

other personnel and agents) or books, records or other documents may reasonably
be required in connection with any Action in which indemnification is or may
reasonably be expected to be sought that the requesting Party may from time to
time be involved. The requesting Party shall bear all costs and expenses in
connection therewith.

(b) If an Indemnifying Party or Indemnitee chooses to defend or to seek to
compromise or settle any Third Party Claim, the other Party shall make available
to such Indemnifying Party or Indemnitee, as applicable, upon written request
then current directors, officers, employees, other personnel and agents of the
Persons in its respective Group as witnesses and any Information within its
control or possession, to the extent that any such Person (giving consideration
to business demands of such directors, officers, employees, other personnel and
agents) or books, records or other documents may reasonably be required in
connection with such defense, settlement or compromise, or such prosecution,
evaluation or pursuit, as the case may be, and shall otherwise reasonably
cooperate in such defense, settlement or compromise, or such prosecution,
evaluation or pursuit, as the case may be.

(c) Without limiting the foregoing, the Parties shall cooperate and consult to
the extent reasonably necessary with respect to any Actions in which
indemnification is or may reasonably be expected to be sought.

(d) The obligation of the Parties to provide witnesses pursuant to this
Section 6.05 is intended to be interpreted in a manner so as to facilitate
cooperation and shall include the obligation to provide as witnesses employees
and other officers without regard to whether the witness or the employer of the
witness could assert a possible business conflict (subject to the exception set
forth in the first sentence of Section 6.05(a)).

(e) In connection with any matter contemplated by this Section 6.05 the Parties
will enter into a mutually acceptable joint defense agreement so as to maintain
to the extent practicable any applicable attorney-client privilege or work
product immunity of any Person in any Group.

Section 6.06. Confidentiality. (a) Subject to Section 6.07, each of Cellectis
and the Company (each, a “Receiving Party”), on behalf of itself and each Person
in its respective Group, agree to hold, and to cause its respective directors,
officers, employees, agents, accountants, counsel and other advisors and
representatives to hold in strict confidence, with at least the same degree of
care that applies to the confidential and proprietary information of Cellectis
pursuant to policies in effect as of the Effective Date, all Information with
respect to Cellectis, solely concerning the Company Business (for which the
Company shall be the “Disclosing Party”) and with respect to the Company,
concerning the Cellectis Business (for which Cellectis shall be the “Disclosing
Party”) that is accessible to it, in its possession (including Information in
its possession prior to the Effective Date) or furnished by the Disclosing Party
or any Person in its respective Group, or accessible to, in the possession of,
or furnished to the Company’s respective directors, officers, employees, agents,
accountants, counsel and other advisors and representatives at any time pursuant
to this Agreement or otherwise, except, in each case,

 

21



--------------------------------------------------------------------------------

to the extent that such Information (i) is or becomes part of the public domain
through no breach of this Agreement by the Receiving Party or any of its Group,
its respective directors, officers, employees, agents, accountants, counsel and
other advisors and representatives, (ii) information that was independently
developed following the Effective Date by employees or agents of the Receiving
Party or any Person in its respective Group, its respective directors, officers,
employees, agents, accountants, counsel and other advisors and representatives
who have not accessed or otherwise received the applicable Information; provided
that such independent development can be demonstrated by competent,
contemporaneous written records of the Receiving Party or any Person in its
respective Group, or (iii) becomes available to the Receiving Party or any
Person in its respective Group following the Effective Date on a
non-confidential basis from a third party who is not bound directly or
indirectly by a duty of confidentiality to the Disclosing Party.

(b) Each Party acknowledges that it and the other members of the other Party
Group may have in their possession confidential or proprietary Information of
third parties that was received under confidentiality or non-disclosure
agreements with such third party prior to the Effective Date. Such Party will
hold, and will cause the other members of its Group and their respective
directors, officers, employees, agents, accountants, counsel, consultants and
other advisors and representatives to hold, in strict confidence the
confidential and proprietary information of third parties to which they or any
other member of their respective Groups has access, in accordance with the terms
of any agreements entered into prior to the Effective Date between one or more
members of such Party’s Group (whether acting through, on behalf of, or
connection with, the separated businesses) and such third parties.

(c) Upon the written request of a Party, the other Party shall promptly destroy
any copies of such confidential or proprietary Information (including any
extracts therefrom) specifically identified by the requesting Party to be
destroyed, except to the extent required by Cellectis policies (in the case of
Cellectis holding more than 50% of the outstanding Common Stock of the Company)
or prohibited by applicable Law. Upon the written request of such requesting
Party, the other Party shall cause one of its duly authorized officers to
certify in writing to such requesting Party that the requirements of the
preceding sentence have been satisfied in full.

(d) Notwithstanding anything to the contrary in this Article 6, (i) to the
extent that an Ancillary Agreement or other Contract pursuant to which a Party
or a Person in its respective Group is bound or its confidential Information is
subject provides that certain Information shall be maintained confidential on a
basis that is more protective of such Information or for a longer period of time
than provided for herein, then the applicable provisions contained in such
Ancillary Agreement or other Contract shall control with respect thereto and
(ii) a Party and the Persons in its respective Group shall have no right to use
any Information of the Disclosing Party unless otherwise provided for in this
Agreement, an Ancillary Agreement or Contract between the Parties or a Person in
its respective Group.

 

22



--------------------------------------------------------------------------------

Section 6.07. Protective Arrangements. In the event that the Receiving Party or
any Person in its Group either determines on the advice of its counsel that it
is required to disclose any Information pursuant to applicable Law (including
the rules and regulations of the Commission or any national securities exchange)
or receives any request or demand from any Governmental Authority to disclose or
provide Information of the Disclosing Party (or any Person in the Disclosing
Party’s Group) that is subject to the confidentiality provisions hereof, such
Party shall notify the other Party prior to disclosing or providing such
Information and shall cooperate at the expense of such other Party in seeking
any reasonable protective arrangements (including by seeking confidential
treatment of such Information) requested by such other Party. Subject to the
foregoing, the Person that received such a request or determined that it is
required to disclose Information may thereafter disclose or provide Information
to the extent required by such Law (as so advised by counsel) or requested or
required by such Governmental Authority; provided, however, that such Person
provides the other Party, to the extent legally permissible, upon request with a
copy of the Information so disclosed.

Section 6.08. Preservation of Legal Privileges. (a) Cellectis and the Company
recognize that the members of their respective Groups possess and will possess
information and advice that has been previously developed but is legally
protected from disclosure under legal privileges, such as the attorney-client
privilege or work product exemption and other concepts of legal protection
(“Privilege”). Each Party recognizes that they shall be jointly entitled to the
Privilege with respect to such privileged information and that each shall be
entitled to maintain, preserve and assert for its own benefit all such
information and advice, but both Parties shall ensure that such information is
maintained so as to protect the Privileges with respect to the other Party’s
interest. To that end, neither Party will knowingly waive or compromise any
Privilege associated with such information and advice without the prior written
consent of the other Party. In the event that privileged information is required
to be disclosed to any arbitrator or mediator in connection with a dispute
between the Parties, such disclosure shall not be deemed a waiver of Privilege
with respect to such information, and any Party receiving it in connection with
a proceeding shall be informed of its nature and shall be required to safeguard
and protect it.

(b) Upon receipt by either Party of any subpoena, discovery or other request
that may call for the production or disclosure of information that is the
subject of a Privilege, or if a Party obtains knowledge that any current or
former employee of a Party has received any subpoena, discovery or other request
that may call for the production or disclosure of such information, such Party
shall provide the other Party a reasonable opportunity to review the information
and to assert any rights it may have under this Section 6.08 or otherwise to
prevent the production or disclosure of such information. Absent receipt of
written consent from the other Party to the production or disclosure of
information that may be covered by a Privilege, each Party agrees that it will
not produce or disclose any information that may be covered by a Privilege
unless a court of competent jurisdiction has entered a final, nonappealable
order finding that the information is not entitled to protection under any
applicable Privilege.

 

23



--------------------------------------------------------------------------------

(c) Cellectis’ transfer of Company Books and Records and other Information to
the Company, Cellectis’ agreement to permit the Company to obtain Information
existing prior to the Effective Date, the Company’s transfer of Cellectis Books
and Records and other Information and the Company’s agreement to permit
Cellectis to obtain Information existing prior to the Effective Date are made in
reliance on Cellectis’ and the Company’s respective agreements, as set forth in
Section 6.06, Section 6.07 and this Section 6.08, to maintain the
confidentiality of such Information and to take the steps provided herein for
the preservation of all Privileges that may belong to or be asserted by
Cellectis or the Company, as the case may be. The access to Information being
granted pursuant to Section 6.01 hereof, the agreement to provide witnesses and
individuals pursuant to Section 6.06 hereof and the disclosure to Cellectis and
the Company of Privileged Information relating to the Company Business or
Cellectis Business (if any) pursuant to this Agreement shall not be asserted by
Cellectis or the Company to constitute, or otherwise deemed, a waiver of any
Privilege that has been or may be asserted under this Section 6.08 or otherwise.
Nothing in this Agreement shall operate to reduce, minimize or condition the
rights granted to Cellectis and the Company in, or the obligations imposed upon
the Parties by, this Section 6.08.

ARTICLE 7

FINANCIAL AND OTHER COVENANTS

Section 7.01. Disclosure and Financial Controls. The Company agrees that, for so
long as Cellectis is required to consolidate the results of operations and
financial position of the Company and any other members of the Company Group or
to account for its investment in the Company under the equity method of
accounting (determined in accordance with IFRS and consistent with reporting
requirements under Cellectis policies applicable at the Effective Date and under
applicable Law):

(a) Disclosure of Financial Controls. The Company will, and will cause each
other member of the Company Group to, maintain, as of and after the Effective
Date, disclosure controls and procedures and internal control over financial
reporting as defined in Exchange Act Rule 13a-15; the Company will cause each of
its principal executive and principal financial officers to sign and deliver
certifications to the Company’s periodic reports and will include the
certifications in the Company’s periodic reports, as and when required pursuant
to Exchange Act Rule 13a-14 and Item 601 of Regulation S-K; the Company will
cause its management to evaluate the Company’s disclosure controls and
procedures and internal control over financial reporting (including any change
in internal control over financial reporting) as and when required pursuant to
Exchange Act Rule 13a-15; the Company will disclose in its periodic reports
filed with the Commission information concerning the Company management’s
responsibilities for and evaluation of the Company’s disclosure controls and
procedures and internal control over financial reporting (including, without
limitation, the annual management report and attestation report of the Company’s
independent auditors relating to internal control over financial reporting) as
and when required under Items 307 and 308 of Regulation S-K and other applicable
Commission rules; and, without limiting the general application of the
foregoing, the Company will, and will cause each other member of the Company
Group to, maintain as of and after the Effective Date internal systems and
procedures that will

 

24



--------------------------------------------------------------------------------

provide reasonable assurance that (A) the Financial Statements are reliable and
timely prepared in accordance with GAAP or IFRS (as applicable) and applicable
Law, (B) all transactions of members of the Company Group are recorded as
necessary to permit the preparation of the Financial Statements, (C) the
receipts and expenditures of members of the Company Group are authorized at the
appropriate level within the Company, and (D) unauthorized use or disposition of
the assets of any member of the Company Group that could have a material effect
on the Financial Statements is prevented or detected in a timely manner.

(b) Fiscal Year. The Company will, and will cause each member of the Company
Group organized in the U.S. to maintain a fiscal year that commences and ends on
the same calendar days as Cellectis’ fiscal year commences and ends, and to
maintain monthly accounting periods that commence and end on the same calendar
days as Cellectis’ monthly accounting periods commence and end. The Company
will, and will cause each member of the Company Group organized outside the U.S.
to maintain a fiscal year that commences and ends on the same calendar days as
the fiscal year of the corresponding members of the Cellectis Group organized
outside the U.S. commences and ends, and to maintain monthly accounting periods
that commence and end on the same calendar days as the monthly accounting
periods of the corresponding members of the Cellectis Group organized outside
the U.S. commence and end.

(c) Monthly and Quarterly Financial Information. The Company and each of its
Subsidiaries and Affiliates will deliver to Cellectis an income statement and
balance sheet on a monthly basis for such period in such format and detail as
Cellectis reasonably requests, including for purposes of Cellectis to prepare
reconciliations with respect to its financial statements. The Company and each
of its Subsidiaries and Affiliates will deliver to Cellectis an income statement
and balance sheet and supplemental data related to cash flows and other
necessary disclosures on a quarterly basis in such format and detail as
Cellectis may reasonably request. The Company will be responsible for reviewing
its results and data and for informing Cellectis immediately of any post-closing
adjustments that come to its attention. The Company must provide final sign-off
of its results, using Cellectis’ materiality standards, no later than seven
Business Days after the quarterly close period end for the income statement, for
the balance sheet, cash flow and supplemental data. A certification will be
provided by the Controller and Chief Financial Officer and Chief Executive
Officer of the Company pertaining to the quarter financials and internal
controls no later than five Business Days prior to Cellectis’ filing or
furnishing of its quarterly financial statements with the Commission.

(d) Quarterly Financial Statements. As soon as practicable and no later than 14
Business Days after the quarterly close period, the Company will deliver to
Cellectis drafts of (A) the consolidated financial statements of the Company
Group (and notes thereto) for such periods and for the period from the beginning
of the current fiscal year to the end of such quarter, setting forth in each
case in comparative form for each such fiscal quarter of the Company the
consolidated figures (and notes thereto) for the corresponding quarter and
periods of the previous fiscal year and all in reasonable detail and prepared in
accordance with Article 10 of Regulation S-X and GAAP or IFRS (as applicable),
and (B) a discussion and analysis by management of the Company Group’s

 

25



--------------------------------------------------------------------------------

financial condition and results of operations for such fiscal period, including,
without limitation, an explanation of any material period-to-period change and
any off-balance sheet transactions, all in reasonable detail and prepared in
accordance with Item 303(b) of Regulation S-K; provided, however, that the
Company will deliver such information at such earlier time upon Cellectis
written request with 30 days’ notice resulting from Cellectis’ determination to
accelerate the timing of the filing or furnishing of its financial statements
with the Commission. The information set forth in (A) and (B) above is referred
to in this Agreement as the “Quarterly Financial Statements.” No later than five
Business Days prior to the date the Company publicly files the Quarterly
Financial Statements with the Commission or otherwise makes such Quarterly
Financial Statements publicly available, the Company will deliver to Cellectis
the final form of the Company Quarterly Financial Statements and certifications
thereof by the principal executive and financial officers of the Company in
substantially the forms required under Commission rules for periodic reports and
in form and substance satisfactory to Cellectis, including for purposes of
Cellectis to prepare reconciliations with respect to its financial statements;
provided, however, that the Company may continue to revise such Quarterly
Financial Statements prior to the filing thereof in order to make corrections
and non-substantive changes which corrections and changes will be delivered by
the Company to Cellectis as soon as practicable, and in any event within eight
hours of making any such corrections or changes; provided, further, that
Cellectis’ and the Company’s financial representatives will actively consult
with each other regarding any changes (whether or not substantive) which the
Company may consider making to its Quarterly Financial Statements and related
disclosures during the five Business Days immediately prior to any anticipated
filing by the Company with the Commission, with particular focus on any changes
which would have an effect upon Cellectis’ financial statements or related
disclosures. In addition to the foregoing, no Quarterly Financial Statement or
any other document which refers, or contains information not previously publicly
disclosed with respect to the ownership of the Company by Cellectis or the IPO
and transactions contemplated by this Agreement and the Ancillary Agreements
following the Effective Date, will be filed with the Commission or otherwise
made public by any Company Group member without the prior written consent of
Cellectis, which consent shall not be unreasonably withheld. Notwithstanding
anything to the contrary in this Section 7.01(d), the Company will not file its
Quarterly Financial Statements with the Commission unless otherwise required by
applicable Law or approved by Cellectis.

(e) Annual Financial Statements. On an annual basis, the Company will deliver to
Cellectis an income statement and balance sheet and supplemental data related to
cash flows and other necessary disclosures for such period in such format and
detail as Cellectis may reasonably request, including for purposes of Cellectis
to prepare reconciliations with respect to its financial statements. The Company
will be responsible for reviewing its results and data and for informing
Cellectis immediately of any post-closing adjustments within eight hours of its
awareness. The Company must provide final sign-off of its results, using
Cellectis’ materiality standards, no later than seven Business Days after the
annual close period end for the income statement, for the balance sheet, for the
cash flow and supplemental data. A certification will be provided by the
Controller and Chief Financial Officer and Chief Executive Officer of the
Company pertaining to the financials and internal controls no later than seven
Business Days prior to Cellectis’

 

26



--------------------------------------------------------------------------------

filing of its audited annual financial statements (the “Cellectis Annual
Statements”) with the Commission. As soon as practicable, and in any event no
later than 15 Business Days prior to the date on which Cellectis has notified
the Company that Cellectis intends to file its annual report on Form 20-F or
other document containing annual financial statements with the Commission, the
Company will deliver to Cellectis any financial and other information and data
with respect to the Company Group and its business, properties, financial
position, results of operations and prospects as is reasonably requested by
Cellectis in connection with the preparation of Cellectis’ financial statements
and annual report on Form 20-F. As soon as practicable, and in any event no
later than fifteen Business Days prior to the date on which the Company is
required to file an annual report on Form 10-K or other document containing its
Annual Financial Statements (as defined below) with the Commission, the Company
will deliver to Cellectis drafts of (A) the consolidated financial statements of
the Company Group (and notes thereto) for such year, setting forth in each case
in comparative form the consolidated figures (and notes thereto) for the
previous fiscal years and all in reasonable detail and prepared in accordance
with Regulation S-X and GAAP or IFRS (as applicable) and (B) a discussion and
analysis by management of the Company Group’s financial condition and results of
operations for such year, including, without limitation, an explanation of any
material period-to-period change and any off-balance sheet transactions, all in
reasonable detail and prepared in accordance with Items 303(a) and 305 of
Regulation S-K. The information set forth in (A) and (B) above is referred to in
this Agreement as the “Annual Financial Statements.” The Company will deliver to
Cellectis all revisions to such drafts as soon as any such revisions are
prepared or made. No later than five Business Days prior to the date the Company
publicly files the Annual Financial Statements with the Commission or otherwise
makes such Annual Financial Statements publicly available, the Company will
deliver to Cellectis the final form of its annual report on Form 10-K and
certifications thereof by the principal executive and financial officers of the
Company in substantially the forms required under Commission rules for periodic
reports and in form and substance satisfactory to Cellectis; provided, however,
that the Company may continue to revise such Annual Financial Statements prior
to the filing thereof in order to make corrections and non-substantive changes
which corrections and changes will be delivered by the Company to Cellectis as
soon as practicable, and in any event within eight hours of making any such
corrections or changes; provided, further, that Cellectis’ and the Company’s
financial representatives will actively consult with each other regarding any
changes (whether or not substantive) which the Company may consider making to
its Annual Financial Statements and related disclosures during the five Business
Days immediately prior to any anticipated filing with the Commission. In
addition to the foregoing, no Annual Financial Statement or any other document
which refers, or contains information not previously publicly disclosed with
respect to the ownership of the Company by Cellectis or the IPO and transactions
contemplated by this Agreement and the Ancillary Agreements following the
Effective Date will be filed with the Commission or otherwise made public by any
Company Group member without the prior written consent of Cellectis, which
consent shall not be unreasonably withheld. Beginning with the 2017 fiscal year,
the Company will use its reasonable best efforts to deliver to Cellectis, no
later than five Business Days prior to the date on which Cellectis has notified
the Company that Cellectis intends to file the

 

27



--------------------------------------------------------------------------------

Cellectis Annual Statements with the Commission, the final form of the Annual
Financial Statements accompanied by an opinion thereon by the Company’s
independent certified public accountants. Notwithstanding anything to the
contrary in this Section 7.01(e), the Company will not file its Annual Financial
Statements with the Commission unless otherwise required by applicable Law or
approved by Cellectis.

(f) Affiliate Financial Statements. The Company will deliver to Cellectis all
quarterly financial statements and annual financial statements of each Company
Affiliate which is itself required to file financial statements with the
Commission or otherwise make such financial statements publicly available, with
such financial statements to be provided in the same manner and detail and on
the same time schedule as Quarterly Financial Statements and Annual Financial
Statements required to be delivered to Cellectis pursuant to this Section 7.01.

(g) Conformity with Cellectis Financial Presentation. All information provided
by any Company Group member to Cellectis or filed with the Commission pursuant
to Section 7.01(c) through (f) inclusive will be consistent in terms of format
and detail and otherwise with the financial presentation in the prospectus for
the IPO and as otherwise presently presented in financial reports to the Board
of Directors of Cellectis, with such changes therein as may be requested by
Cellectis from time to time consistent with changes in such accounting
principles and practices.

(h) Company Reports Generally. The Company shall, and shall cause each Company
Group member that files information with the Commission, to deliver to
Cellectis: (A) substantially final drafts, as soon as the same are prepared, of
(x) all reports, notices and proxy and information statements to be sent or made
available by such Company Group member to its respective security holders,
(y) all regular, periodic and other reports to be filed or furnished under
Sections 13, 14 and 15 of the Exchange Act (including reports on Forms 10-K,
10-Q and 8-K and annual reports to shareholders), and (z) all registration
statements and prospectuses to be filed by such Company Group member with the
Commission or any securities exchange pursuant to the listed company manual (or
similar requirements) of such exchange (collectively, the documents identified
in clauses (x), (y) and (z) are referred to in this Agreement as “Company Public
Documents”), and (B) as soon as practicable, but in no event later than five
Business Days (other than with respect to Form 8-Ks) prior to the earliest of
the dates the same are printed, sent or filed, current drafts of all such
Company Public Documents and, with respect to Form 8-Ks, as soon as practicable,
but in no event later than three Business Days prior to the earliest of the
dates the same are printed, sent or filed in the case of planned Form 8-Ks and
as soon as practicable, but in no event less than two hours in the case of
unplanned Form 8-Ks; provided, however, that the Company may continue to revise
such Company Public Documents prior to the filing thereof in order to make
corrections and non-substantive changes which corrections and changes will be
delivered by the Company to Cellectis as soon as practicable, and in any event
within eight hours of making any such corrections or changes; provided, further,
that Cellectis and the Company financial representatives will actively consult
with each other regarding any changes (whether or not substantive) which the
Company may consider making to any of its Company Public Documents and related
disclosures prior to any anticipated filing

 

28



--------------------------------------------------------------------------------

with the Commission, with particular focus on any changes which would have an
effect upon Cellectis’ financial statements or related disclosures. In addition
to the foregoing, no Company Public Document or any other document which refers,
or contains information not previously publicly disclosed with respect to the
ownership of the Company by Cellectis or the IPO and transactions contemplated
by this Agreement and the Ancillary Agreements following the Effective Date will
be filed with the Commission or otherwise made public by any Company Group
member without the prior written consent of Cellectis.

(i) Budgets and Financial Projections. The Company will, as promptly as
practicable, deliver to Cellectis copies of all annual budgets and financial
projections (including initial annual budgets and reforecasts after the first
and third quarters of each fiscal year, each consistent in terms of format and
detail mutually agreed upon by the Parties) relating to the Company on a
consolidated basis and will provide Cellectis an opportunity to meet with
management of the Company to discuss such budgets and projections.

(j) Other Information. With reasonable promptness, the Company will deliver to
Cellectis such additional financial and other information and data with respect
to the Company Group and their business, properties, financial positions,
results of operations and prospects as from time to time may be reasonably
requested by Cellectis.

(k) Press Releases and Similar Information. The Company and Cellectis will
consult with each other as to the timing of their annual and quarterly earnings
releases and any interim financial guidance for a current or future period and
will give each other the opportunity to review the information therein relating
to the Company Group and to comment thereon. Cellectis and the Company will make
reasonable efforts to issue their respective annual and quarterly earnings
releases at approximately the same time on the same date. Company shall
coordinate the timing of its respective earnings release conference calls with
Cellectis earning calls timing, such that the Company shall issue its annual and
quarterly earnings release no later than five days before the Cellectis’ annual
and quarterly earnings release, provided that Cellectis will inform the Company
of its next financial year agenda quarterly releases not later than December 15
of the preceding year. No later than eight hours prior to the time and date that
a Party intends to publish its regular annual or quarterly earnings release or
any financial guidance for a current or future period, such Party will deliver
to the other Party copies of substantially final drafts of all related press
releases and other statements to be made available by any member of that Party’s
Group to employees of any member of that Party’s Group or to the public
concerning any matters that could be reasonably likely to have a material
financial impact on the earnings, results of operations, financial condition or
prospects of any Company Group member. In addition, prior to the issuance of any
such press release or public statement that meets the criteria set forth in the
preceding two sentences, the issuing Party will consult with the other Party
regarding any changes (other than typographical or other similar minor changes)
to such substantially final drafts. Immediately following the issuance thereof,
the issuing Party will deliver to the other Party copies of final drafts of all
press releases and other public statements. Prior to the Effective Date, the
Company shall consult with Cellectis prior to issuing any press releases or
otherwise making public

 

29



--------------------------------------------------------------------------------

statements with respect to the IPO and transactions contemplated by this
Agreement and the Ancillary Agreements following the Effective Date or any of
the other transactions contemplated hereby and prior to making any filings with
any Governmental Authority with respect thereto.

(l) Cooperation on Cellectis Filings. The Company will cooperate fully, and
cause Company Auditors to cooperate fully, with Cellectis to the extent
requested by Cellectis in the preparation of Cellectis’ public earnings or other
press releases, quarterly reports, annual reports to shareholders, annual
reports on Form 20-F, any current reports on Form 6-K and any other proxy,
information and registration statements, reports, notices, prospectuses and any
other filings or furnishings made by Cellectis with the Commission, any national
or non-U.S. securities exchange or otherwise made publicly available
(collectively, the “Cellectis Public Filings”). The Company agrees to provide to
Cellectis all information that Cellectis reasonably requests in connection with
any Cellectis Public Filings or that, in the judgment of Cellectis’ legal
counsel, is required to be disclosed or incorporated by reference therein under
any Law, rule or regulation. The Company will provide such information in a
timely manner on the dates requested by Cellectis (which may be earlier than the
dates on which the Company otherwise would be required hereunder to have such
information available) to enable Cellectis to prepare, print and release all
Cellectis Public Filings on such dates as Cellectis will determine but in no
event later than as required by applicable Law. The Company will use its
commercially reasonable efforts to cause Company Auditors to consent to any
reference to them as experts in any Cellectis Public Filings required under any
Law, rule or regulation. If and to the extent requested by Cellectis, the
Company will diligently and promptly review all drafts of such Cellectis Public
Filings and prepare in a diligent and timely fashion any portion of such
Cellectis Public Filing pertaining to the Company. Prior to any printing or
public release of any Cellectis Public Filing, an appropriate executive officer
of the Company will, if requested by Cellectis, certify that the information
relating to any Company Group member or the Company Business in such Cellectis
Public Filing is accurate, true, complete and correct in all material respects.
Unless required by Law, rule or regulation, the Company will not publicly
release any financial or other information which conflicts with the information
with respect to any Company Group member or the Company Business that is
included in any Cellectis Public Filing without Cellectis’ prior written
consent. Prior to the release or filing thereof, Cellectis will provide the
Company with a draft of any portion of a Cellectis Public Filing containing
information relating to the Company Group and will give the Company an
opportunity to review such information and comment thereon; provided that
Cellectis will determine in its sole and absolute discretion the final form and
content of all Cellectis Public Filings.

(m) The Company must comply with Cellectis policies including without limitation
the policies regarding the reporting requirements (such as the use of internal
IT reporting tools like SAP, or other Cellectis internal IT systems).

 

30



--------------------------------------------------------------------------------

Section 7.02. Auditors and Audits; Annual Statements and Accounting. The Company
agrees that for so long as Cellectis is required to consolidate the results of
operations and financial position of the Company and any other members of the
Company Group or to account for its investment in the Company under the equity
method of accounting (determined in accordance with GAAP or IFRS (as applicable)
and consistent with reporting requirements under applicable Law) (an “Applicable
Period”); provided that the Company’s obligations pursuant to Section 7.02(e)
and (f) shall continue beyond an Applicable Period to the extent any amendments
to, or restatements or modifications of, Cellectis Public Filings are necessary
with respect to any such Applicable Period:

(a) Selection of Company Auditors. Unless required by Law, the Company will not
select a different accounting firm than Ernst & Young (or its affiliate
accounting firms) (unless so directed by Cellectis in accordance with a change
by Cellectis in its accounting firm) to serve as its (and the Company
Affiliates’) independent certified public accountants (“Company Auditors”)
without Cellectis’ prior written consent; provided, however, that, to the extent
any such Company Affiliates are currently using a different accounting firm to
serve as their independent certified public accountants, such Company Affiliates
may continue to use such accounting firm provided such accounting firm is
reasonably satisfactory to Cellectis.

(b) Audit Timing. Beginning with the 2017 fiscal year, the Company will use its
best efforts to enable Company Auditors to complete their audit such that they
will date their opinion on the Annual Financial Statements on the same date that
Cellectis’ independent certified public accountants (“Cellectis Auditors”) date
their opinion on the Cellectis Annual Statements, and to enable Cellectis to
meet its timetable for the printing, filing and public dissemination of the
Cellectis Annual Statements, all in accordance with Section 7.01(a) hereof and
as required by applicable Law, provided that, if the Cellectis Annual Statements
shall be dated as of a date such that compliance with this Section 7.02(b) would
cause the Company to fail to timely comply with any filing requirement of the
Commission, then the Company shall be permitted to cause the Company Auditors to
date their opinion on such earlier date as may be required to achieve such
compliance.

(c) Quarterly Review. Beginning with the first fiscal quarter after the
Effective Date, the Company shall use its best efforts to enable Cellectis’
Auditors to complete their quarterly review procedures on the Quarterly
Financial Statements on the same date that Cellectis Auditors complete their
quarterly review procedures on Cellectis’ quarterly financial statements.

(d) Information Needed by Cellectis. The Company will provide to Cellectis on a
timely basis all information that Cellectis reasonably requires to meet its
schedule for the preparation, printing, filing, and public dissemination of the
Cellectis Annual Statements in accordance with Section 7.01(a) hereof and as
required by applicable Law. Without limiting the generality of the foregoing,
the Company will provide all required financial information with respect to the
Company Group to the Company’s Auditors in a sufficient and reasonable time and
in sufficient detail to permit Company Auditors to take all steps and perform
all reviews necessary to provide sufficient assistance to Cellectis’ Auditors
with respect to information to be included or contained in the Cellectis Annual
Statements.

 

31



--------------------------------------------------------------------------------

(e) Access to Company Auditors. The Company will authorize Company’s Auditors to
make available to Cellectis’ Auditors both the personnel who performed, or are
performing, the annual audit and quarterly reviews of the Company and work
papers related to the annual audit and quarterly reviews of the Company, in all
cases within a reasonable time prior to Company Auditors’ opinion date, so that
Cellectis’ Auditors are able to perform the procedures they consider necessary
to take responsibility for the work of Company’s Auditors as it relates to
Cellectis Auditors’ report on Cellectis’ financial statements, all within
sufficient time to enable Cellectis to meet its timetable for the printing,
filing and public dissemination of the Cellectis Annual Statements.

(f) Access to Records. At Cellectis’ request, for so long as Cellectis and its
Affiliates beneficially own, in the aggregate, at least 50% of the outstanding
shares of Common Stock of the Company, Cellectis and its employees and other
representatives and potential transferees of its Common Stock and their
representatives shall have the right to consult with and advise senior
management of the Company and to review the Company’s books and records so that
Cellectis may conduct audits relating to Company business, including without
limitation the financial statements or other financial information provided by
the Company under this Agreement as well as to the internal accounting controls,
operations and Contracts of the Company Group upon reasonable advance notice,
provided that such parties, potential transferees and their respective
representatives agree to keep any such confidential, non-public information
about the Company confidential (except as may be required by law or applicable
listing standards then in effect) and agree to comply with all applicable
securities laws in connection therewith.

(g) Notice of Changes. Subject to Section 7.01(g), the Company will give
Cellectis as much prior notice as reasonably practicable of any proposed
determination of, or any significant changes in, the Company’s accounting
estimates or accounting principles from those in effect on the Effective Date.
The Company will consult with Cellectis and, if requested by Cellectis, the
Company will consult with Cellectis’ Auditors with respect thereto. The Company
will not make any such determination or changes without Cellectis’ prior written
consent if such a determination or a change would be required to be disclosed in
the Company’s or Cellectis’ financial statements as filed with the Commission or
otherwise publicly disclosed therein.

(h) Accounting Changes Requested by Cellectis. Notwithstanding clause (g) above,
the Company will make any changes in its accounting estimates or accounting
principles that are requested by Cellectis in order for the Company’s accounting
practices and principles to be consistent with those of Cellectis.

(i) Special Reports of Deficiencies or Violations. The Company will report in
reasonable detail to Cellectis the following events or circumstances promptly
after any executive officer of the Company or any member of the Board of
Directors of the Company becomes aware of such matter: (A) all significant
deficiencies and material weaknesses in the design or operation of internal
control over financial reporting; (B) any fraud, whether or not material, that
involves management or other employees who have a significant role in the
Company’s internal control over financial reporting; (C) any illegal act within
the meaning of Section 10A(b) and (f) of the Exchange Act; and (D) any report of
a material violation of Law that an attorney representing any Company Group
member has formally made to any officers or directors of the Company pursuant to
the SEC’s attorney conduct rules (17 C.F.R. Part 205).

 

32



--------------------------------------------------------------------------------

Section 7.03. Retention of Certain Services. As long as Cellectis and its
Affiliates beneficially own at least 50% of the outstanding shares of Common
Stock of the Company, Cellectis shall continue to provide the services as
defined in the Management Services Agreement, pursuant to the terms as agreed
between the Parties from time to time.

ARTICLE 8

DISPUTE RESOLUTION

Section 8.01. Disputes. Except as otherwise specifically provided in any
Ancillary Agreement, the procedures for discussion, negotiation and mediation
set forth in this Article 8 shall apply to all disputes, controversies or claims
(whether arising in contract, tort or otherwise) between or among any Person in
the Cellectis Group and the Company Group that may arise out of or relate to, or
arise under or in connection with this Agreement, or the transactions
contemplated hereby or thereby (including all actions taken in furtherance of
the transactions contemplated hereby on or prior to the Effective Date.

Section 8.02. Escalation; Mediation. (a) It is the intent of the Parties to use
their respective commercially reasonable efforts to resolve expeditiously any
dispute, controversy or claim between or among them with respect to the matters
covered by this Agreement or any Ancillary Agreement that may arise from time to
time on a mutually acceptable negotiated basis. In furtherance of the foregoing,
any Party involved in a dispute, controversy or claim with respect to such
matters may deliver a notice (an “Escalation Notice”) demanding an in person
meeting involving representatives of the Parties at a senior level of management
of the Parties (or if the Parties agree, of the appropriate strategic business
unit or division within such entity). A copy of any such Escalation Notice shall
be given to the General Counsel, or like officer or official, of each Party
involved in the dispute, controversy or claim (which copy shall state that it is
an Escalation Notice pursuant to this Agreement). Any agenda, location or
procedures for such discussions or negotiations between the Parties may be
established by the Parties from time to time; provided, however, that the
Parties shall use their commercially reasonable efforts to meet within 30 days
of the delivery of the Escalation Notice.

(b) If the Parties are not able to resolve the dispute, controversy or claim
through the escalation process referred to above, then the matter shall be
referred to mediation. The Parties shall retain a mediator to aid the Parties in
their discussions and negotiations by informally providing advice to the
Parties. Any opinion expressed by the mediator shall be strictly advisory and
shall not be binding on the Parties, nor shall any opinion expressed by the
mediator be admissible in any other proceeding. The mediator may be chosen from
a list of mediators previously selected by the Parties or by other agreement of
the Parties. Costs of the mediation shall be borne equally by the Parties
involved in the matter, except that each Party shall be responsible for its own
expenses. Mediation shall be a prerequisite to the commencement of any Action by
either Party.

 

33



--------------------------------------------------------------------------------

Section 8.03. Court Actions. (a) In the event that any Party, after complying
with the provisions set forth in Section 8.02 above, desires to commence an
Action, such Party, subject to Section 11.18, may submit the dispute,
controversy or claim (or such series of related disputes, controversies or
claims) to any court of competent jurisdiction as set forth in Section 11.18.

(b) Unless otherwise agreed in writing, the Parties will continue to provide
service and honor all other commitments under this Agreement during the course
of dispute resolution pursuant to the provisions of this Article 8, except to
the extent such commitments are the subject of such dispute, controversy or
claim.

ARTICLE 9

FURTHER ASSURANCES

Section 9.01. Further Assurances. (a) In addition to the actions specifically
provided for elsewhere in this Agreement, each of the Parties will cooperate
with each other and shall use its (and will cause their respective Subsidiaries
and Affiliates to use) commercially reasonable efforts, prior to, on and after
the Effective Date, to take, or cause to be taken, all actions, and to do, or
cause to be done, all things, reasonably necessary, proper or advisable under
applicable Laws, regulations and agreements to consummate and make effective the
transactions contemplated by this Agreement and the Ancillary Agreements.

(b) Without limiting the foregoing, prior to, on and after the Effective Date,
each Party shall cooperate with the other Party, and without any further
consideration, at the expense of such other Party, to execute and deliver, or
use its commercially reasonable efforts to cause to be executed and delivered,
all instruments, including instruments of conveyance, assignment and transfer,
and to make all filings with, and to obtain all consents, approvals or
authorizations of, any Governmental Authority or any other Person under any
permit, license, agreement, indenture, order, decree, financial assurance
(including letter of credit) or other instrument (including any Consents or
governmental approvals), and to take all such other actions as such Party may
reasonably be requested to take by such other Party hereto from time to time,
consistent with the terms of this Agreement, in order to effectuate the
provisions and purposes of this Agreement and the Ancillary Agreements and the
other transactions contemplated hereby and thereby.

(c) On or prior to the Effective Date, Cellectis and the Company in their
respective capacities as direct and indirect stockholders of their respective
Subsidiaries, shall each ratify any actions which are reasonably necessary or
desirable to be taken by Cellectis, the Company or any other Subsidiary of the
Company or Cellectis, as the case may be, to effectuate the transactions
contemplated by this Agreement.

 

34



--------------------------------------------------------------------------------

ARTICLE 10

TERMINATION

Section 10.01. Termination. This Agreement may be terminated in whole or in part
at any time after the consummation of the IPO upon the earlier of (i) mutual
written consent of Cellectis and the Company and (ii) the date on which
Cellectis and its Affiliates cease to hold at least 15% of the outstanding
shares of Common Stock of the Company.

Section 10.02. Effect of Termination. In the event of any termination of this
Agreement in whole or in part, no Party (or any of its directors, officers,
members or managers) shall have any Liability or further obligation to any other
Party with respect to the portions of the Agreement so terminated.

ARTICLE 11

MISCELLANEOUS

Section 11.01. Counterparts; Entire Agreement; Conflicting Agreements. (a) This
Agreement may be executed in one or more counterparts, all of which shall be
considered one and the same agreement, and shall become effective when one or
more counterparts have been signed by each of the Parties and delivered to the
other Party. Execution of this Agreement or any other documents pursuant to this
Agreement by facsimile or other electronic copy of a signature shall be deemed
to be, and shall have the same effect as, executed by an original signature.

(b) This Agreement, the Ancillary Agreements, the Surviving Contracts, the
exhibits, the schedules and appendices hereto and thereto contain the entire
agreement between the Parties with respect to the subject matter hereof,
supersede all previous agreements, negotiations, discussions, writings,
understandings, commitments and conversations with respect to such subject
matter and there are no agreements or understandings between the Parties with
respect to such subject matter other than those set forth or referred to herein
or therein.

(c) In the event of any inconsistency between this Agreement and any Schedule
hereto, the Schedule shall prevail. Subject to Section 4.05(d), in the event and
to the extent that there shall be a conflict between the provisions of this
Agreement and the provisions of any Ancillary Agreement, the Ancillary Agreement
shall control with respect to the subject matter thereof, and this Agreement
shall control with respect to all other matters.

Section 11.02. No Construction Against Drafter. The Parties acknowledge that
this Agreement and all the terms and conditions contained herein have been fully
reviewed and negotiated by the Parties. Having acknowledged the foregoing, the
Parties agree that any principle of construction or rule of law that provides
that, in the event of any inconsistency or ambiguity, an agreement shall be
construed against the drafter of the agreement shall have no application to the
terms and conditions of this Agreement.

Section 11.03. Governing Law. This Agreement shall be governed by and construed
and interpreted in accordance with the Laws of the State of New York, without
regard to the conflict of laws principles thereof that would result in the
application of any Law other than the Laws of the State of New York.

 

35



--------------------------------------------------------------------------------

Section 11.04. Assignability. This Agreement shall be binding upon and inure to
the benefit of the Parties hereto and their respective successors and permitted
assigns; provided, however, that no Party hereto may assign its respective
rights or delegate its respective obligations under this Agreement without the
express prior written consent of the other Party or Parties hereto.

Section 11.05. Third Party Beneficiaries. Except for the indemnification rights
under this Agreement of any Cellectis Indemnitee or Company Indemnitee in their
respective capacities as such (a) the provisions of this Agreement are solely
for the benefit of the Parties and are not intended to confer upon any Person
(including employees of the Parties hereto) except the Parties any rights or
remedies hereunder, and (b) there are no third party beneficiaries of this
Agreement and this Agreement shall not provide any third person (including
employees of the Parties hereto) with any remedy, claim, liability,
reimbursement, claim of action or other right in excess of those existing
without reference to this Agreement.

Section 11.06. Notices. All notices or other communications under this Agreement
shall be in writing and shall be deemed to be duly given when (a) delivered in
person, (b) deposited in the United States mail or private express mail, postage
prepaid, addressed or (c) sent via email, in each case as follows:

If to Cellectis, to:

Cellectis S.A.

8, rue de la Croix Jarry

75013 Paris, France

Attention: Chief Executive Officer

Facsimile: +33 (0)1 81 69 16 06

E-mail: andre.choulika@cellectis.com

If to the Company to:

Calyxt, Inc.

600 County Road D West

Suite 8

New Brighton, MN 55112

Attention: Chief Executive Officer

E-mail: Federico.tripodi@calyxt.com

Any Party may, by notice to the other Party, change the physical or email
address to which such notices are to be given. Any notice that is required under
Article 7 to be given by a Party within a time period measured in hours, where
the specified deadline to give such notice would fall between the hours of
midnight to 7:00 a.m. local time for such Party on a particular day will be
considered to have been given in a timely manner if the notice is delivered
before 9:00 a.m. local time on such day.

 

36



--------------------------------------------------------------------------------

Section 11.07. Severability. If any provision of this Agreement or the
application thereof to any Person or circumstance is determined by a court of
competent jurisdiction to be invalid, void or unenforceable, the remaining
provisions hereof or the application of such provision to Persons or
circumstances or in jurisdictions other than those as to which it has been held
invalid or unenforceable, shall remain in full force and effect and shall in no
way be affected, impaired or invalidated thereby, so long as the economic or
legal substance of the transactions contemplated hereby is not affected in any
manner adverse to any Party. Upon such determination, the Parties shall
negotiate in good faith in an effort to agree upon such a suitable and equitable
provision to effect the original intent of the Parties.

Section 11.08. Force Majeure. No Party shall be deemed in default of this
Agreement to the extent that any delay or failure in the performance of its
obligations under this Agreement results from any cause beyond its reasonable
control and without its fault or negligence, such as acts of God, acts of civil
or military authority, embargoes, epidemics, war, riots, insurrections, fires,
explosions, earthquakes, floods, unusually severe weather conditions, labor
problems or unavailability of parts, or, in the case of computer systems, any
failure in electrical or air conditioning equipment. In the event of any such
excused delay, the time for performance shall be extended for a period equal to
the time lost by reason of the delay.

Section 11.09. Late Payments. Except as expressly provided to the contrary in
this Agreement or in any Ancillary Agreement, any amount not paid when due
pursuant to this Agreement (and any amounts billed or otherwise invoiced or
demanded and properly payable that are not paid within 30 days of such bill,
invoice or other demand) shall accrue interest at a rate per annum equal to the
Prime Rate plus 2%.

Section 11.10. Expenses. Except as otherwise specified in this Agreement or the
Ancillary Agreements or as otherwise agreed in writing between Cellectis and the
Company, Cellectis and the Company shall each be responsible for its own fees,
costs and expenses paid or incurred in connection with the IPO.

Section 11.11. Headings. The article, section and paragraph headings contained
in this Agreement are for reference purposes only and shall not affect in any
way the meaning or interpretation of this Agreement.

Section 11.12. Survival of Covenants. The covenants contained in this Agreement,
indemnification obligations and liability for the breach of any obligations
contained herein, shall survive the Effective Date and the other transactions
contemplated by this Agreement shall remain in full force and effect.

Section 11.13. Waivers of Default. Waiver by any Party of any default by the
other Party of any provision of this Agreement shall not be deemed a waiver by
the waiving Party of any subsequent or other default, nor shall it prejudice the
rights of the other Party.

 

37



--------------------------------------------------------------------------------

Section 11.14. Specific Performance. In the event of any actual or threatened
default in, or breach of, any of the terms, conditions and provisions of this
Agreement, the Party or Parties who are or are to be thereby aggrieved shall
have the right to specific performance and injunctive or other equitable relief
of its rights under this Agreement, in addition to any and all other rights and
remedies at law or in equity, and all such rights and remedies shall be
cumulative.

Section 11.15. Amendments. No provisions of this Agreement shall be deemed
waived, amended, supplemented or modified by any Party, unless such waiver,
amendment, supplement or modification is in writing and signed by the authorized
representative of the Party against whom it is sought to enforce such waiver,
amendment, supplement or modification.

Section 11.16. Interpretation. Words in the singular shall be held to include
the plural and vice versa and words of one gender shall be held to include the
other genders as the context requires. The terms “hereof”, “herein” and
“herewith” and words of similar import shall, unless otherwise stated, be
construed to refer to this Agreement as a whole (including all of the schedules,
exhibits and appendices hereto) and not to any particular provision of this
Agreement. Article, Section, Exhibit, Schedule and Appendix references are to
the Articles, Sections, Exhibits, Schedules and Appendices to this Agreement
unless otherwise specified. The word “including” and words of similar import
when used in this Agreement means “including, without limitation”, unless the
context otherwise requires or unless otherwise specified.

Section 11.17. Waiver of Jury Trial. EACH OF THE PARTIES HEREBY WAIVES TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY WITH RESPECT TO ANY COURT PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
AND PERMITTED UNDER OR IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT. EACH OF THE PARTIES HEREBY (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO
ENTER INTO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT,
AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 11.17.

Section 11.18. Submission to Jurisdiction; Waivers. With respect to any Action
relating to or arising out of this Agreement, subject to the provisions of
Article 8, each Party to this Agreement irrevocably (a) consents and submits to
the exclusive jurisdiction of the courts of the State of New York and any court
of the United States located in the Borough of Manhattan in New York City;
(b) waives any objection which such Party

 

38



--------------------------------------------------------------------------------

may have at any time to the laying of venue of any Action brought in any such
court, waives any claim that such Action has been brought in an inconvenient
forum and further waives the right to object, with respect to such Action, that
such court does not have jurisdiction over such Party; and (c) consents to the
service of process at the address set forth for notices in Section 11.06 herein;
provided, however, that such manner of service of process shall not preclude the
service of process in any other manner permitted under applicable Law.

 

39



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives as of the date set forth above.

 

CELLECTIS S.A.

By:

 

/s/ André Choulika

 

Name: André Choulika

 

Title: Chief Excutive Officer

CALYXT, INC.

By:

 

/s/ Federico Tripodi

 

Name: Federico Tripodi

 

Title: Chief Excutive Officer

[Signature Page to the Separation Agreement]



--------------------------------------------------------------------------------

Schedule 3.01(b)(iii)

Stockholders Agreement by and among Calyxt, Inc., Cellectis S.A. and the Persons
listed on Schedule A thereto, dated as of July 25, 2017

Current account agreement between Calyxt, Inc. and Cellectis S.A., dated
March 7, 2011



--------------------------------------------------------------------------------

Schedule 3.04

Letter of Credit with Société Générale to cover the New Brighton offices